DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11108501. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by U.S. Patent No. 11108501 claims in those claims of the U.S. Patent No. 11108501 contains all the limitations of claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier U.S. Patent No. 11108501 claims and as such are unpatentable for obvious-type double patenting.

For example:
Claims of instant application:
1. A communications device for transmitting to an infrastructure equipment of a wireless communications network, the communications device comprising 
5transmitter circuitry configured to transmit signals to the infrastructure equipment via a wireless access interface formed by the infrastructure equipment, and 
controller circuitry configured to control the transmitter circuitry to transmit data represented as the signals via the wireless access interface having a time divided structure of repeating time units, each of the time units comprising a predetermined number of resource 10elements disposed in time and frequency, the transmitter circuitry comprising 
frame builder circuitry configured to receive the data to be transmitted to the infrastructure equipment, and to form the data into one or more data-blocks for transmission via one or more of the time-units of the wireless access interface, modulator circuitry configured to modulate a plurality of sub-carriers of one or more 15Orthogonal Frequency Division Multiplexed, OFDM, symbols with the data of each data- block in accordance with a modulation scheme, and 
mapping circuitry configured to map the sub-carriers of each of the one or more OFDM symbols onto the resource elements of the one or more time-units of the wireless access interface in the frequency domain for transmission, and 
20radio frequency transmission circuitry configured to transmit each of the one or more OFDM symbols in the one or more time-units, wherein the modulator circuitry includes modulation symbol generator circuitry configured to receive the data and to generate modulation symbols representing the data each modulation symbol for modulating a corresponding sub-carrier of the OFDM symbols in accordance with a modulation scheme, 25segmentation circuitry configured to receive the modulation symbols representing the data and to divide the modulation symbols into segments of modulation symbols for transmission, each segment of the modulation symbols being arranged for transmission via an integer number of the one or more OFDM symbols or part thereof, modulation rotation circuitry configured to receive the modulation symbols of one 30segment and to rotate each modulation symbol by an angle dependent on the choice of modulation scheme, I/Q interleaver circuitry, which is configured to receive each of the segments of rotated modulation symbols and for each segment to separate real and imaginary components 38Attorney Docket No. 12932US03CON of the rotated modulation symbols of the segment and to interleave the real components of the rotated modulation symbols of the segment differently to the imaginary components of the rotated modulation symbols of the segment, and I/Q combiner circuitry configured to re-combine the real and imaginary components of 5the modulation symbols of each segment and to form the modulation symbol for modulating each of the plurality of sub-carriers of each of the integer number of OFDM symbols for the segment to be transmitted.

2. A receiver circuitry comprising detector circuitry configured to detect a received signal comprising the data carried by one or more Orthogonal Frequency Division Multiplexed (OFDM) symbols, and demodulation circuitry configured to generate an estimate of the modulation cell carried by one or more OFDM symbols to output log-likelihood ratios being soft decisions of the I and Q components of the modulation cell, segmentation circuitry configured to 
receive the log-likelihood ratios from an integer number of the one or more of the OFDM symbols and to form the log-likelihood ratios into segments of log-likelihood ratios, 
I/Q de-interleaver circuitry configured to receive each of the segments of log-likelihood ratios and for each segment to de-interleave the log-likelihood ratios corresponding to the real components of the modulation cells of the segment differently to the log likelihood ratios corresponding to the imaginary components of the modulation cells of the segment, and 
a diversity combiner circuitry configured to combine the log-likelihood ratios output from the I component and Q component demodulation circuitry to demodulate the data of each segment.
Claims of U.S. Patent No. 11108501:
1. An infrastructure equipment of a wireless communications network for transmitting data to and receiving data from communications devices, the infrastructure equipment comprising: 
circuitry configured to transmit signals to the communications devices via a wireless access interface formed by the infrastructure equipment,
form the wireless access interface to transmit data represented as signals to one or more of the communications devices, the wireless access interface having a time divided structure of repeating time units, each of one or more time units of the repeating time units comprising a predetermined number of resource elements disposed in time and frequency, 
receive the data to be transmitted to one of the communications devices, and form the data into one or more data-blocks for transmission via the one or more time-units of the wireless access interface, 
modulate a plurality of sub-carriers of one or more Orthogonal Frequency Division Multiplexed, OFDM, symbols with the data of each data-block in accordance with a modulation scheme, 
map sub-carriers of each of the one or more OFDM symbols onto the resource elements of the one or more time-units of the wireless access interface in the frequency domain for transmission, 
transmit each of the one or more OFDM symbols in the one or more time-units, 
receive the data and generate modulation symbols representing the data, each modulation symbol for modulating a corresponding sub-carrier of the OFDM symbols in accordance with a modulation scheme, receive the modulation symbols representing the data and to divide the modulation symbols into segments of modulation symbols for transmission, each segment of the modulation symbols for transmission via an integer number of the one or more OFDM symbols or part thereof, receive the modulation symbols of one segment and to rotate each modulation symbol by an angle dependent on a choice of modulation scheme, receive each segment of rotated modulation symbols and separate, for each segment, real components of the rotated modulation symbols and imaginary components of the rotated modulation symbols for the segment and 
interleave the real components of the rotated modulation symbols of the segment differently to the imaginary components of the rotated modulation symbols of the segment, and 
re-combine the real interleaved components of the rotated modulation symbols and imaginary interleaved components of the rotated modulation symbols of each segment and form from the real and imaginary components modulation cells, each modulation cell for modulating one of the plurality of sub-carriers of each of the integer number of one or more OFDM symbols or part thereof for the segment to be transmitted.





16. A method of receiving comprising: detecting a received signal comprising 
data carried by one or more Orthogonal Frequency Division Multiplexed (OFDM) symbols, and generating an estimate of a modulation cell carried by one or more OFDM symbols to output log-likelihood ratios being soft decisions of I and Q components of the modulation cell, 

receiving the log-likelihood ratios from an integer number of the one or more of the OFDM symbols and forming the log-likelihood ratios into segments of log-likelihood ratios, receiving each of the segments of log-likelihood ratios at 
an I/Q de-interleaver circuitry and for each segment de-interleaving the log-likelihood ratios corresponding to real components of the modulation cells of each segment differently to the log likelihood ratios corresponding to imaginary components of the modulation cells of each segment, and 

combining the log-likelihood ratios output from the I component and Q component demodulation circuitry to demodulate the data of each segment.




4.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10601547. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by U.S. Patent No. 10601547 claims in those claims of the U.S. Patent No. 10601547 contains all the limitations of claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier U.S. Patent No. 10601547 claims and as such are unpatentable for obvious-type double patenting.

For example:
Claims of instant application:
1. A communications device for transmitting to an infrastructure equipment of a wireless communications network, the communications device comprising 
5transmitter circuitry configured to transmit signals to the infrastructure equipment via a wireless access interface formed by the infrastructure equipment, and 
controller circuitry configured to control the transmitter circuitry to transmit data represented as the signals via the wireless access interface having a time divided structure of repeating time units, each of the time units comprising a predetermined number of resource 10elements disposed in time and frequency, the transmitter circuitry comprising 
frame builder circuitry configured to receive the data to be transmitted to the infrastructure equipment, and to form the data into one or more data-blocks for transmission via one or more of the time-units of the wireless access interface, modulator circuitry configured to modulate a plurality of sub-carriers of one or more 15Orthogonal Frequency Division Multiplexed, OFDM, symbols with the data of each data- block in accordance with a modulation scheme, and 
mapping circuitry configured to map the sub-carriers of each of the one or more OFDM symbols onto the resource elements of the one or more time-units of the wireless access interface in the frequency domain for transmission, and 
20radio frequency transmission circuitry configured to transmit each of the one or more OFDM symbols in the one or more time-units, wherein the modulator circuitry includes modulation symbol generator circuitry configured to receive the data and to generate modulation symbols representing the data each modulation symbol for modulating a corresponding sub-carrier of the OFDM symbols in accordance with a modulation scheme, 25segmentation circuitry configured to receive the modulation symbols representing the data and to divide the modulation symbols into segments of modulation symbols for transmission, each segment of the modulation symbols being arranged for transmission via an integer number of the one or more OFDM symbols or part thereof, modulation rotation circuitry configured to receive the modulation symbols of one 30segment and to rotate each modulation symbol by an angle dependent on the choice of modulation scheme, I/Q interleaver circuitry, which is configured to receive each of the segments of rotated modulation symbols and for each segment to separate real and imaginary components 38Attorney Docket No. 12932US03CON of the rotated modulation symbols of the segment and to interleave the real components of the rotated modulation symbols of the segment differently to the imaginary components of the rotated modulation symbols of the segment, and I/Q combiner circuitry configured to re-combine the real and imaginary components of 5the modulation symbols of each segment and to form the modulation symbol for modulating each of the plurality of sub-carriers of each of the integer number of OFDM symbols for the segment to be transmitted.
Claims of U.S. Patent No. 10601547:
1. An infrastructure equipment of a wireless communications network for transmitting data to and receiving data from communications devices, the infrastructure equipment comprising transmitter circuitry configured to transmit signals to the communications devices via a wireless access interface formed by the infrastructure equipment, and controller circuitry configured to control the transmitter circuitry to form the wireless access interface to transmit data represented as the signals to one or more of the communications devices, the wireless access interface having a time divided structure of repeating time units, each of the time units comprising a predetermined number of resource elements disposed in time and frequency, and the transmitter circuitry comprises frame builder circuitry configured to receive the data to be transmitted to one of the communications devices, and to form the data into one or more data-blocks for transmission via one or more of the time-units of the wireless access interface, modulator circuitry configured to modulate a plurality of sub-carriers of one or more Orthogonal Frequency Division Multiplexed, OFDM, symbols with the data of each data-block in accordance with a modulation scheme, and mapping circuitry configured to map the sub-carriers of each of the one or more OFDM symbols onto the resource elements of the one or more time-units of the wireless access interface in the frequency domain for transmission, and radio frequency transmission circuitry configured to transmit each of the one or more OFDM symbols in the one or more time-units, wherein the modulator circuitry includes modulation symbol generator circuitry configured to receive the data and to generate modulation symbols representing the data, each modulation symbol for modulating a corresponding sub-carrier of the OFDM symbols in accordance with a modulation scheme, segmentation circuitry configured to receive the modulation symbols representing the data and to divide the modulation symbols into segments of modulation symbols for transmission, each segment of the modulation symbols for transmission via an integer number of the one or more OFDM symbols or part thereof, modulation rotation circuitry configured to receive the modulation symbols of one segment and to rotate each modulation symbol by an angle dependent on the choice of modulation scheme, I/Q interleaver circuitry, which is configured to receive each of the segments of rotated modulation symbols and for each segment to separate real and imaginary components of the rotated modulation symbols for the segment and to interleave the real components of the rotated modulation symbols of the segment differently to the imaginary components of the rotated modulation symbols of the segment, and I/Q combiner circuitry configured to re-combine the real and imaginary interleaved components of the rotated modulation symbols of each segment and to form from the real and imaginary components modulation cells, each modulation cell for modulating one of the plurality of sub-carriers of each of the integer number of one or more OFDM symbols or part thereof for the segment to be transmitted.




Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KRISHNAMOORTHI et at. (US 20100232338) disclose an apparatus and method for providing a coding scheme for interference cancellation in a broadcasting network comprising splitting a plurality of data packets into a plurality of M blocks, wherein each of the plurality of M blocks comprises a plurality of L packets; adding an outer code to each of the plurality of M blocks, wherein the outer code is applied to each of the plurality of L packets in each of the plurality of M blocks; encoding each of the plurality of L packets which have been outer coded to generate a plurality of encoded L packets in each of the plurality of M blocks; and interleaving each of the plurality of encoded L packets to generate a plurality of interleaved encoded L packets in each of the plurality of M blocks.
Okamura et al. (US 20100077276) disclose a transmitting apparatus, receiving apparatus, encoder and encoding method for performing forward error correction (FEC) processing.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631